Van Wyck, J.
Plaintiff’s entire proof was made without any objection from defendant, and shows that one Voyer was the steward of the American Yacht Club ; that such steward ordered from plaintiff certain glass, china and other table ware for the club, to be used by it at the opening banquet given by it at its club house at Rye on the Sound ; that such table ware was by plaintiff shipped and delivered to the club at its house at Rye; that the same was there used by it upon the banquet table on the occasion of the opening of its club house, and that the value of the use of such table ware on such occasion was $169, which had not been paid, although payment thereof had been demanded. This proof made out a prima facie cause of action against defendant; hence, it was error to nonsuit plaintiff.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
McCarthy, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.